                                                                            FILID
                                                                    U.S.ADiSTRiCT
                                                                          n --I
                                                                                   COURT
                                                                                A PI,j
              IN THE UNITED STATES DISTRICT COURT FOR oyHE "^                          "
                      SOUTHERN DISTRICT OF GEORGIA  ofunitntroi                      DU o. t I
                               AUGUSTA DIVISION                    ZOI9hOV2l PH 2-1.1.
TRACEY ANTONIO ATTAWAY,                   *                     CLERK
                                          +                            S U. l3 I ^   JI     ,
       Petitioner,                        *
                                          *


              V.                          *                  CV 118-133
                                          ★


Warden AIMEE SMITH,                       *
                                          *


       Respondent.                        *



                                  ORDER




       Before the Court are Mr. Attaway's motion for a certificate

of appealability (Doc. 25) and motion for leave to appeal in forma

pauperis ("IFP") (Doc. 27).            The Court previously decided both

motions in its Order adopting United States Magistrate Judge Brian

K. Epps's Report and Recommendation.             (Order, Doc. 19.)               The Court

DENIES   AS    MOOT     Mr.   Attaway's       motion    for    a     certificate                of

appealability (Doc. 25) because the Court already denied it and

informed Mr. Attaway that he could next "seek a certificate from

the court of appeals under Federal Rule of Appellate Procedure

22."     (Order, at 1-2, 2 n.l (quoting Rule 11(a) to the Rules

Governing Section 2254 Proceedings).)            It appears Mr. Attaway filed

the present motion for a certificate of appealability with the

Eleventh      Circuit    Court   of    Appeals,        but    the     Circuit             Court

transferred it to this Court.           (See Letter from Eleventh Circuit

Clerk of Court, Doc. 25-1.)           Rather than directing Mr. Attaway to
refile the motion with the Circuit Court, the Court DIRECTS the

Clerk    to   FORWARD   this    Order    and   Mr.    Attaway's    motion   for   a

certificate of appealability (Doc. 25) back to the Eleventh Circuit

Court of Appeals.

        The Court now turns to Mr. Attaway's motion to appeal IFF.

The   Court    previously   stated      that "because      there    are   no   non-

frivolous issues to raise on appeal, an appeal would not be taken

in good faith, and Petitioner is not entitled to appeal [IFF]."

(Order, at 2 (citing 28 U.S.C. § 1915(a)(3)).) The Court liberally

construes Mr. Attaway's present motion to appeal IFF as a motion

for reconsideration.           Mr. Attaway, however, fails to raise any

grounds justifying reconsideration; thus, Mr. Attaway's motion to

appeal IFF (Doc. 27) is DENIED.^

        ORDER ENTERED at Augusta, Georgia, this                day of November,

2019.




                                        J. ^AMOy^HATJ", OeiEF JUDGE
                                        UNITED^TATES DISTRICT COURT
                                                     DISTRICT OF GEORGIA




^ The Clerk's transmittal of this Order to the Eleventh Circuit in conjunction
with the motion for a certificate of appealability suffices to satisfy the
Clerk's responsibility under Federal Rule of Appellate Procedure 24(a)(4) to
notify the court of appeals of this Court's denial of Mr. Attaway's motion to
appeal IFF.
